Exhibit 10.1

AMERICAN PACIFIC CORPORATION

2008 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK PERFORMANCE AWARD

 

Grantee’s Name and Address:                        

You (the “Grantee”) have been granted shares of Common Stock of the of the
Company (the “Award”), subject to the terms and conditions of this Notice of
Restricted Stock Performance Award (the “Notice”), the American Pacific
Corporation 2008 Stock Incentive Plan (the “Plan”), as amended from time to
time, and the Restricted Stock Performance Award Agreement (the “Agreement”)
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

Date of Award:         Performance Period Commencement Date:        

 

Total Number of Shares of Common

Stock Awarded (the “Shares”):

  

Return on Capital Employed Goal for

the two years ended [date]:

                                            

Subject to the other limitations set forth in this Notice, the Plan and the
Agreement, the Shares will vest following the earlier of (i) the last day of the
second fiscal year following the Performance Period Commencement Date (two
fiscal year performance period), provided that the Return on Capital Employed
Goal as set forth above has been met (“Normal Vesting”), or (ii) the date of an
Acceleration Event (“Accelerated Vesting”), Vesting shall be accelerated and the
Return on Capital Employed Goal will be deemed to have been met regardless of
the Company’s actual performance upon (a) the Grantee’s termination of
Continuous Service due to (i) an involuntary termination by the Company of the
Grantee’s Continuous Service for a reason other than Cause, or (ii) a voluntary
termination by the Grantee for Good Reason, or (b) notwithstanding the
provisions of Section 11 of the Plan, the occurrence of a Corporate Transaction
or Change in Control, each an “Acceleration Event”.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed “Restricted Shares.” If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.

 

1



--------------------------------------------------------------------------------

During any leave of absence authorized by the Company; the vesting of the Shares
shall be suspended after the leave of absence exceeds six (6) months, and a
return to service upon expiration of such leave is not guaranteed by statute or
contract, then (a) the Grantee’s Continuous Service shall be deemed to terminate
on the first date following such six-month period and (b) the Grantee will
forfeit the Shares, unless such termination of Continuous Service occurs as a
result of any of the events described in (ii) in the preceding paragraph. An
authorized leave of absence shall include sick leave, military leave, or other
bona fide leave of absence (such as temporary employment by the government).

For purposes of this Agreement, “Good Reason” shall mean any of the following
events occurring without the Grantee’s consent: (i) a material reduction in the
Grantee’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a position that is substantially similar to the
position held prior to the sale of a majority of the Company’s shares shall
constitute a material reduction in job responsibilities; (ii) relocation by the
Company or an affiliate of the Company, as appropriate, of the Grantee’s work
site to a facility or location more than fifty (50) miles from the Grantee’s
principal work site for the Company; or (iii) a material reduction in the
Grantee’s then-current base salary by at least twenty percent (20%), provided
that an across-the-board reduction in the salary level of other employees in
positions similar to the Grantee’s by a similar percentage amount as part of a
general salary level reduction shall not constitute such a salary reduction;
provided, that the Grantee’s Termination of Continuous Service shall be
considered for “Good Reason” only if (i) the Grantee provides written notice to
the Company of the Good Reason within fifteen (15) days of the initial
occurrence of the event constituting Good Reason; (ii) provides the Company with
a period of thirty (30) days to cure the event constituting Good Reason;
(iii) the Company fails to cure the Good Reason within that period; and (iv) the
Grantee has a Termination of Continuous Service within thirty (30) days of the
expiration of such cure period.

In the event of the Grantee’s change in status from Employee to any other status
of Director or Consultant, and the Shares have not vested by means of Normal
Vesting or Accelerated Vesting, the Shares shall be forfeited. Except as
provided otherwise above, in the event the Grantee’s Continuous Service is
terminated for any reason, including retirement, voluntary departure without
reason, death or Disability, any Shares held by the Grantee immediately
following such termination of Continuous Service shall be deemed reconveyed to
the Company and the Company shall thereafter be the legal and beneficial owner
of the Shares and shall have all rights and interest in or related thereto
without further action by the Grantee.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

 

American Pacific Corporation,

a Delaware corporation

By:     

Title:     



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 11
of the Agreement. The Grantee further agrees to the venue selection in
accordance with Section 12 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:           Signed:      



--------------------------------------------------------------------------------

AMERICAN PACIFIC CORPORATION

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK PERFORMANCE AWARD AGREEMENT

1.     Issuance of Shares. American Pacific Corporation, a Delaware corporation
(the “Company”), hereby issues to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Performance Award (the “Notice”), the Total Number of
Shares of Common Stock Awarded set forth in the Notice (the “Shares”), subject
to the Notice, this Restricted Stock Performance Award Agreement (the
“Agreement”) and the terms and provisions of the Company’s 2008 Stock Incentive
Plan (the “Plan”), as amended from time to time, which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement. All Shares issued
hereunder will be deemed issued to the Grantee as fully paid and nonassessable
shares, and the Grantee will have the right to vote the Shares at meetings of
the Company’s stockholders. The Company shall pay any applicable stock transfer
taxes imposed upon the issuance of the Shares to the Grantee hereunder.

2.     Transfer Restrictions. The Shares issued to the Grantee hereunder may not
be sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested by
means of Normal Vesting or Accelerated Vesting as defined in the Notice. Any
attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.

3.     Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that the Restricted Shares may be held electronically in a book
entry system maintained by the Company’s transfer agent or other third party and
that all the terms and conditions of this Section 3 applicable to certificated
Restricted Shares will apply with the same force and effect to such electronic
method for holding the Restricted Shares. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of Restricted Shares, the escrow holder will, without further
order or instruction, transmit to the Grantee the certificate evidencing such
Shares; provided, however, that no transmittal of certificates evidencing the
Shares will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).



--------------------------------------------------------------------------------

  4. Additional Securities and Distributions.

(a) Any securities or cash received (other than a regular cash dividend) as the
result of ownership of the Restricted Shares (the “Additional Securities”),
including, but not by way of limitation, warrants, options and securities
received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

(b) The Company shall disburse to the Grantee all regular cash dividends with
respect to the Shares and Additional Securities (whether vested or not), less
any applicable withholding obligations.

 

  5. Taxes.

(a) No Section 83(b) Election. As a condition to receiving the Shares, the
Grantee agrees to refrain from making an election pursuant to Section 83(b) of
the Code with respect to the Shares.

(b) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant or payment of the Award or
the subsequent sale of Shares subject to the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.

(c) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.



--------------------------------------------------------------------------------

(i)     By Share Withholding. The Grantee authorizes the Company to, upon the
exercise of its sole discretion, withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above.

(ii)    By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.

(iii)   By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of business days as determined by the
Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

(iv)   Notwithstanding the foregoing, the Company also may satisfy any Tax
Withholding Obligation by offsetting any amounts (including, but not limited to,
salary, bonus and severance payments) due to the Grantee by the Company.

6.     Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records. The Company may
issue a “stop transfer” instruction if the Grantee fails to satisfy any Tax
Withholding Obligations.



--------------------------------------------------------------------------------

7.     Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

8.     Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK PERFORMANCE AWARD AGREEMENT BETWEEN THE COMPANY AND THE
NAMED STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

9.     Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

10.   Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

11.   Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

12.   Venue. The parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the District of Nevada -Las Vegas (or should
such court lack jurisdiction to hear such



--------------------------------------------------------------------------------

action, suit or proceeding, in a Nevada state court in the County of Clark) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If anyone or more provisions of this Section 12 shall for
any reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

13.   Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

RETURN ON CAPITAL EMPLOYED “ROCE” CRITERIA

“Return on Capital Employed” or “ROCE” is the ratio of “Adjusted Net Income”
over “Capital Employed” as determined by the Administrator in its reasonable
discretion for the Performance Period with respect to any Restricted Stock
Performance Award. ROCE shall be computed on a consolidated basis for the
Company.

The “Performance Period” with respect to any Restricted Stock Performance Award
is (i) the two-year period ending on the last day of the fiscal year following
the Performance Period Commencement Date.

“Adjusted Net Income” is the average of net income of the Company for each of
the two fiscal years in the Performance Period, adjusted (i) to exclude interest
expense and other financing related costs, net of tax, and (ii) to take into
account other adjustments consistent with the definition of Adjusted EBITDA as
applied for the Annual Incentive Compensation Plan, (e.g. remediation charges).

“Capital Employed” is the average assets less current liabilities of the Company
over the Performance Period, excluding (a) cash, (b) assets and current
liabilities associated with financing activities (e.g. debt issue costs, accrued
interest, loans payable, and similar items), and (c) deferred tax assets or
current liabilities associated with items of Accumulated Other Comprehensive
Income (Loss) on the Company’s balance sheet.